Exhibit 10.22

ISLE OF CAPRI BLACK HAWK, L.L.C.

SECOND AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of July __, 2007 and entered into by and among ISLE OF
CAPRI BLACK HAWK, L.L.C., a Colorado limited liability company (“Borrower”), the
Credit Support Parties (as hereafter defined) solely for purposes of Section 4
hereof, the financial institutions party to the Credit Agreement (“Lenders”) and
CANADIAN IMPERIAL BANK OF COMMERCE, as administrative agent for Lenders
(“Administrative Agent”), and is made with reference to that certain Second
Amended and Restated Credit Agreement dated as of October 24, 2005 (as amended
to date, the “Credit Agreement”), by and among Borrower, Lenders, the other
agents named therein and Administrative Agent. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

RECITALS

WHEREAS, Borrower and Lenders desire to amend the Credit Agreement to amend the
Consolidated Total Leverage Ratio covenant and to make certain other amendments,
all as set forth below;

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

 

Section

1. AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1

Amendments to Section 7: Borrower’s Negative Covenants

A. Maximum Consolidated Total Leverage Ratio. Subsection 7.6B of the Credit
Agreement is hereby amended by deleting the Consolidated Total Leverage Ratios
from the 1st Fiscal Quarter, Fiscal Year 2008 to the end of the table contained
therein and by inserting in lieu thereof the following:

 

“1st Fiscal Quarter, Fiscal Year 2008

   4.50: 1.00

2nd Fiscal Quarter, Fiscal Year 2008

   4.25: 1.00

3rd Fiscal Quarter, Fiscal Year 2008

   4.25: 1.00

4th Fiscal Quarter, Fiscal Year 2008

   4.25: 1.00

1st Fiscal Quarter, Fiscal Year 2009

   4.25: 1.00

2nd Fiscal Quarter, Fiscal Year 2009

   4.25: 1.00

3rd Fiscal Quarter, Fiscal Year 2009

   4.25: 1.00

4th Fiscal Quarter, Fiscal Year 2009

   4.25: 1.00

1st Fiscal Quarter, Fiscal Year 2010 and each Fiscal Quarter thereafter

   4.00: 1.00”



--------------------------------------------------------------------------------

Section

2. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective only upon the satisfaction of all of the
following conditions precedent, the date of satisfaction of such conditions
being referred to herein as the “Second Amendment Effective Date”:

A. Deliveries. On or before the Second Amendment Effective Date, Borrower shall
deliver to Administrative Agent the following, each, unless otherwise noted,
dated the Second Amendment Effective Date:

1. From (i) the Requisite Lenders, and (ii) Borrower and the Credit Support
Parties, (1) a counterpart of this Amendment signed on behalf of such party, or
(2) written evidence satisfactory to Administrative Agent (which may include
telecopy transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment.

B. Proceedings. On or before the Second Amendment Effective Date, all corporate
and other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.

C. Amendment Fee. On or before the Second Amendment Effective Date, Borrower
shall have paid to Administrative Agent for the ratable benefit of each Lender
that shall have executed this Amendment on or prior to 5:00 PM New York City
time on July 19, 2007 an amendment fee equal to 12.5 basis points of the
aggregate principal amount of such Lender’s Term Loan Exposure and Revolving
Loan Exposure.



--------------------------------------------------------------------------------

Section

3. BORROWER’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:

A. Power and Authority. Borrower and the Credit Support Parties have all
requisite power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Loan Documents to which they are a party.

B. Authorization of Agreements. The execution and delivery of this Amendment the
performance of the Amended Agreement have been duly authorized by all necessary
action on the part of the Loan Parties.

C. No Conflict. The execution and delivery by Borrower and the Credit Support
Parties of this Amendment and the performance by Borrower and the Credit Support
Parties of this Amendment and the Amended Agreement do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Subsidiaries, the Organizational Documents
of Borrower or any of its Subsidiaries or any order, judgment or decree of any
court or other agency of government binding on Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Subsidiaries (other than any such conflict, breach or
default which could not reasonably be expected to result in a Material Adverse
Effect), (iii) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Borrower or any of its Subsidiaries (other
than any Lien created under any of the Loan Documents in favor of the
Administrative Agent), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of Borrower
or any of its Subsidiaries.

D. Governmental Consents. The execution and delivery by Borrower and the Credit
Support Parties of this Amendment and the performance by Borrower and the Credit
Support Parties of this Amendment and Amended Agreement do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body, except for (1) notice to the Colorado Gaming Authorities,
(2) the right of the Colorado Gaming Authorities to require subsequent approval
of, or changes to, or termination of, this Amendment, the Amended Agreement or
the other Loan Documents and (3) any other such registration, consent, approval,
notice or action obtained or delivered on or prior to the Second Amendment
Effective Date.

E. Binding Obligation. This Amendment has been duly executed and delivered by
Borrower and the Credit Support Parties and this Amendment and the Amended
Agreement are the legally valid and binding obligations of Borrower, enforceable
against Borrower and the Credit Support Parties in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.



--------------------------------------------------------------------------------

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.

 

Section

4. ACKNOWLEDGEMENT AND CONSENT

Each Subsidiary Guarantor listed on the signatures pages hereof (each, a “Credit
Support Party”) hereby acknowledges and agrees that each of the Subsidiary
Guaranty and each Collateral Document (each, a “Credit Support Document”) to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Subsidiary Guarantor represents and warrants that all
representations and warranties applicable to such Subsidiary Guarantor contained
in the Amended Agreement and the Credit Support Documents to which it is a party
or otherwise bound are true, correct and complete in all material respects on
and as of the Second Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such
Subsidiary Guarantor to any future amendments to the Credit Agreement.

 

Section

5. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

1. On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

2. Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

3. The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.



--------------------------------------------------------------------------------

B. Fees and Expenses. Borrower acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Borrower.

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

E. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

By:

 

/s/

Name:

 

Donn R. Mitchell II

Title:

 

Senior Vice President/CFO

THE CREDIT SUPPORT PARTIES:

ISLE OF CAPRI BLACK HAWK CAPITAL CORP.

By:

 

/s/

Name:

 

Donn R. Mitchell II

Title:

 

Senior Vice President/CFO

 

IOC - BLACK HAWK DISTRIBUTION COMPANY, LLC

By:

 

Isle of Capri Black Hawk, L.L.C., its sole member

 

By:

 

/s/

 

Name:

 

Donn R. Mitchell II

 

Title:

 

Senior Vice President/CFO

 

IC HOLDINGS COLORADO, INC.

By:

 

/s/

Name:

 

Donn R. Mitchell II

Title:

 

Senior Vice President/CFO

 

CCSC/BLACK HAWK, INC.

By:

 

/s/

Name:

 

Donn R. Mitchell II

Title:

 

Senior Vice President/CFO



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent

By:

 

/s/ Leonardo R. Fernandez, Jr.

 

Leonardo R. Fernandez, Jr.

 

Authorized Signatory

 

CIBC INC., as a Lender

By:

 

/s/ Leonardo R. Fernandez, Jr.

 

Leonardo R. Fernandez, Jr.

 

Authorized Signatory



--------------------------------------------------------------------------------

By signing below, the undersigned Lender hereby (i) authorizes Canadian Imperial
Bank of Commerce, in its capacity as Administrative Agent pursuant to that
certain Second Amended and Restated Credit Agreement dated as of October 24,
2005 among Isle of Capri Black Hawk, L.L.C., Canadian Imperial Bank of Commerce,
as administrative agent for the financial institutions listed therein (in such
capacity, “Administrative Agent”) and the other parties named therein to execute
and deliver that certain Second Amendment to Second Amended and Restated Credit
Agreement dated as of July __, 2007 on such Lender’s behalf, (ii) approves such
Second Amendment to Second Amended and Restated Credit Agreement and
(iii) agrees that such Second Amendment to Second Amended and Restated Credit
Agreement shall be binding upon such Lender.

 

 

[NAME OF LENDER]

 

as a Lender

By:

    

Name:

 

Title:

   